Citation Nr: 1619065	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the January 24, 2008, rating decision denying service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a heart condition, claimed as paroxysmal atrial fibrillation (heart disability), to include as secondary to hypertension and service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, III, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to July 1973.  The service connection matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a heart disability and declined to reopen a claim of service connection for hypertension.  

In September 2011, a hearing was held via video-conference before the undersigned.  A transcript of the hearing is of record. 

These matters were previously before the Board in December 2011, when the Board reopened the claim of service connection for hypertension and remanded the service connection matters for additional development; the matter of CUE in the January 2008 rating decision was referred to the RO for initial adjudication.  

These matters were again before the Board in October 2013, when the Board determined that the (still unadjudicated) matter of CUE in the January 2008 rating decision was inextricably intertwined with the current appeal in the matter of service connection for hypertension, as a finding of CUE in the January 2008 rating decision would moot the appeal of that matter from the May 2010 rating decision.  Consequently, the Board remanded the matter of CUE for RO adjudication; the service connection matters were remanded as inextricably intertwined.  
On remand, the RO adjudicated the matter of CUE in the January 2008 rating decision in a January 2014 supplemental statement of the case.  The matters were returned to the Board, and in a May 2014 decision, the Board remanded them again, finding that governing regulations required that the issue of CUE be addressed in a rating decision prior to Board review.  The matter of CUE has now been adjudicated in a December 2015 rating decision, and the matters have returned to the Board for appellate review.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not alleged any specific errors in the January 2008 rating decision.

2.  Hypertension was not present during the Veteran's active service, was not manifest within one year of discharge from service, and currently diagnosed hypertension did not develop as a result of any incident during service, and was not caused or aggravated by any service-connected disability.

3.  Heart disability was not present during the Veteran's active service, was not manifest within one year of discharge from service, and currently diagnosed heart disability did not develop as a result of any incident during service, and was not caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The pleading requirements for a motion for revision of the January 2008 rating decision denying service connection for hypertension based on CUE have not been met; thus, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015).
2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Service connection for heart disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

As regards the service connection claims, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in a February 2010 letter regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  He was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records.  Additionally, a pertinent VA examination was obtained in February 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

As noted in the Introduction, the case was remanded in December 2011 to obtain additional private treatment records and to provide the Veteran with a VA examination.  On remand, additional private treatment records were obtained and the Veteran was provided with a VA examination.  In subsequent remands in October 2013 and January 2014, the Board instructed the RO to adjudicate the matter of CUE in the January 2008 rating decision; the matter was adjudicated in December 2015.  Therefore, the Board concludes that there was substantial compliance with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran also was provided an opportunity to set forth his contentions during the September 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

CUE

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of error.  The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  
If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Here, while the Veteran has alleged that there is CUE in the January 2008 rating decision denying service connection for hypertension, neither he nor his attorney has identified any specific error.  (See, e.g., January 2010 initial CUE claim (stating only that the Veteran "is filing a CUE")).  Thus, the claim of CUE in that decision has not been pled with sufficient specificity.  Accordingly, the claim of CUE in the January 2008 rating decision denying service connection for hypertension is dismissed without prejudice.

Service Connection

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arteriosclerosis, cardiovascular-renal disease, including hypertension, endocarditis, and myocarditis) may be service-connected on a presumptive basis if manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) is an enumerated disease.  Note (2) specifies that ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs are silent for complaint of, treatment for, or diagnosis of, hypertension or heart disability.  January 1956, October 1957, November 1959, October 1960, and June 1961 examinations note blood pressure readings of 112/60, 110/58, 130/72, 124/62, and 110/66, respectively.  On the October 1957 and June 1961 reports of medical history, the Veteran denied ever experiencing heart or blood pressure problems.  A March 1963 STR notes a normal chest x-ray.  March 1963, October 1963, March 1964, and November 1965 examinations note blood pressures of 110/60, 100/70, 120/68 and 132/78, respectively.  On the November 1965 report of medical history, the Veteran denied ever experiencing heart or blood pressure problems.  An August 1968 annual examination, conducted at the Pentagon dispensary, notes a blood pressure of 120/60.  A January 1970 annual examination notes a blood pressure of 112/76.  An EKG was within normal limits.  In the accompanying report of medical history, the Veteran denied ever experiencing heart or blood pressure problems.  May 1972 STRs note a normal chest x-ray and blood pressure of 126/70.  His April 1973 separation examination, conducted at the Pentagon dispensary, reports blood pressure measured at 126/78; his chest x-ray was normal and his EKG was within normal limits.  In the accompanying medical history report, the Veteran denied ever experiencing palpitation or pounding heart, heart trouble, or abnormal blood pressure.  In July 1973, he signed a form confirming no change in his medical condition since April 1973 examination.  

March 1979 private treatment records related to complaints of rapid heartbeat note that the Veteran had no prior history of diabetes, hypertension, or heart disease at that time.  Blood pressure readings were 125/90 and 126/95.  There was a grade I/VI low pitched systolic ejection murmur.  X-ray results indicated a normal chest, and EKG readings indicated borderline left ventricle.  The clinician suspected the readings were explained by paroxysmal atrial tachycardia, rather than supraventricular tachycardia or ventricular tachycardia.  Sinus tachycardia secondary to stress was also noted as a possibility.  On April 1979 follow-up, the diagnosis was sinus tachycardia of unknown etiology.  

May 1990 private treatment records associated with a surgical procedure indicate that the Veteran did not have hypertension.  A chest x-ray was normal.  One EKG showed sinus brachycardia; others were normal.  An October 1994 private treatment record notes EKG results showing minimally enlarged upper chambers of the heart and a fairly significant mitral valve leak that could be sufficient to predispose the Veteran to irregular heart rhythm. 

A September 1999 private treatment record summarizes findings from an event monitor study which showed irregular heart rhythm in a pattern of atrial fibrillation. 

A May 2001 private treatment record notes that the Veteran reported anxiety, but denied cardiac symptoms.  His blood pressure was 162/80.  Atrial fibrillation was diagnosed.  In January 2002, the Veteran reported heart palpitations related to anxiety.  The clinician noted a prior history of atrial fibrillation and prior cardiac care for heart arrhythmia with leaky valve.  His blood pressure was 167/89.  Anxiety was diagnosed.  Additional private treatment records note continued treatment for atrial fibrillation and irregular heartbeat with 2/6 systolic murmur.  (See, e.g., March 2007 private treatment record).  September 2002 laboratory test results show a glucose level at 113 (target range 70-110).  No diabetes diagnosis was provided.  

An April 2004 private treatment record notes that the Veteran had blood pressure readings of 186/103 and 185/109, thought to be related to pain.  Later that month, readings were 183/112, 177/90, and 170/90.  In November 2004, the Veteran was diagnosed with hypertension.  In November 2006, laboratory testing showed glucose level at 150; in narrative remarks the clinician noted that the Veteran was not fasting prior to the test and that a more accurate fasting test should be conducted.  In December 2006, laboratory testing showed glucose level of 136, target range 70-125.  The Veteran was instructed to begin a diabetic diet and prescribed testing supplies.  A March 2007 treatment record notes an existing diagnosis of diabetes mellitus. 

In a January 2008 rating decision, the RO granted service connection for diabetes mellitus and residuals of prostate cancer on a presumptive basis, due to confirmed service in Vietnam.  A February 2008 rating decision granted service connection for erectile dysfunction.  A February 2011 rating decision awarded service connection for posttraumatic stress disorder (PTSD).  

At the September 2011 Board hearing, the Veteran testified that his heart condition and hypertension were entitled to service connection on a presumptive basis as ischemic heart disease.  In addition, nurse L.H., testifying on behalf of the Veteran, stated that it is well known in the medical community that atrial fibrillation is secondary to diabetes and hypertension.  She stated that the Veteran's blood sugar was elevated at least as far back as September 2002, and that diabetes exists for some time before it is reflected on laboratory findings.  She also noted, based on the record, that atrial fibrillation was noted as far back as 1994 and hypertension as early as 2004. 

L.H. also provided a September 2011 written opinion.  She stated that the Veteran's blood sugar is documented as problematic in September 2002, and that diabetes can onset 9 to 12 years prior to clinical diagnosis.  The nurse stated that, therefore, the Veteran's diabetes could have been present in 1992, prior to the atrial fibrillation diagnosis.  The nurse noted findings of heart issues as early as 1993, and hypertension diagnosis in 2004.  The nurse stated that the Veteran reported being counseled about his blood pressure in mid-1971.  The nurse reiterated that it is known in the medical community that atrial fibrillation is secondary to diabetes mellitus and hypertension and it is linked to coronary artery disease (as ischemic heart disease).  The nurse stated that "it could be arguable that it is more likely than not the veterans' [sic] conditions are interconnected and they have had an origin dating back to the years he was serving in the military or shortly thereafter."

In January 2012, the Veteran submitted treatise evidence in support of his claim, including a Wikipedia article on atrial fibrillation.  The article notes, inter alia, that atrial fibrillation can be present in the absence of other cardiovascular findings, including hypertension, or can be caused by other disability, such as hyperthyroidism or acute pulmonary disease.  The Veteran highlighted the portion of the article noting that most cases are secondary to other problems, and that a history of other conditions, such as hypertension and diabetes, may indicate whether someone with atrial fibrillation is at higher risk for complications.  The Veteran also highlighted the portion of the article that listed potential causes, including hypertension and coronary artery disease (which the Veteran marked, in a hand-written annotation, as being ischemic heart disease).  The article noted that atrial fibrillation may also occur in otherwise normal hearts.  

The Veteran also submitted a July 1992 article from Diabetes Care, as well as several articles on ischemic heart disease.  The Diabetes Care article reported study findings indicating that diabetes mellitus onsets at least 4 to 7 years, and possibly as many as 9 to 12 years, prior to clinical diagnosis.  The ischemic heart disease articles note that hypertension and diabetes are risk factors for developing ischemic heart disease.

On February 2012 VA examination, the examiner noted the Veteran's lay report that he developed shortness of breath in 1993, that atrial fibrillation was found incidentally on treatment for another condition, and that EKG in 1994 revealed mitral valve disorder.  The Veteran denied being told he had coronary artery disease.  The examiner noted a mitral valve abnormality and diagnosed atrial fibrillation, possibly related to the valve problem.  The examiner also noted a 1973 diagnosis of hypertension, based on the Veteran's lay report that he was diagnosed with hypertension in 1973 at a medical clinic at the Pentagon and began taking medication in 1975.  The Veteran stated that he then stopped taking medication and restarted again in 1993.

The examiner reviewed the Veteran's claims file and opined that the Veteran's heart disability did not fit within the generally accepted medical definition of ischemic heart disease and that he did not otherwise have a diagnosis of ischemic heart disease.  The examiner noted that this finding was consistent with the Veteran's lay testimony that he had not been diagnosed with such disability.  The examiner noted that review of the Veteran's claims file did not reveal procedures where ischemic heart disease was diagnosed and that the Veteran's VA records did not reflect that ischemic heart disease is a problem for which he is treated.  

As regards the question of nexus, the examiner opined that it was less likely than not that the Veteran's atrial fibrillation and mitral valve conditions are related to military service, his service-connected disabilities, or herbicide exposure.  Regarding atrial fibrillation onset, the examiner noted it was not seen on EKG during active service and appears to have been diagnosed in 2001, although the Veteran reported diagnosis in 1993.  He noted that the Veteran was diagnosed with a mitral valve condition in 1994 via an echocardiogram.  The examiner addressed nurse L.H.'s positive nexus opinion that atrial fibrillation is caused by diabetes and hypertension, stating that it was not consistent with the historical data in the Veteran's file, and that no evidence in the Veteran's file supported a causal link between diabetes and hypertension and the development of atrial arrhythmia.  He also noted that there was no etiological association between atrial fibrillation or the mitral valve condition and the Veteran's exposure to herbicides.  The examiner stated that the most likely etiology for the atrial fibrillation was a combination of aging, hypertension, mitral valve condition, tobacco use, and past alcohol abuse.  The examiner concluded that none of the Veteran's service-connected disabilities caused atrial fibrillation.  The examiner opined that uncontrolled hypertension could aggravate atrial fibrillation and mitral valve condition, but that his other service-connected disabilities had not worsened the atrial fibrillation or mitral valve condition.  

With respect to hypertension, the examiner noted that there was nothing in the Veteran's military records that supported an etiological link between hypertension and active service.  He explained that the Veteran's claims file does not show a diagnosis of or findings consistent with hypertension during active service, noting specifically that all blood pressure readings were normal and that no medication was prescribed.  The examiner also noted the 1979 treatment records noting normal blood pressure with no history of hypertension, diabetes, or heart disease.  The examiner noted the difficulty of pinpointing a hypertension diagnosis date based on conflicting information in the claims file, but noted that the earliest documentation of such is in 2004.  He further opined that no reliable study provides an etiological link between herbicide exposure and hypertension diagnosed many years later.  The examiner opined that aging, along with tobacco and alcohol use, were the most likely etiology for the Veteran's hypertension, explaining that peripheral vascular resistance associated with aging causes elevated blood pressure.  The examiner found that the Veteran's treatment records did not reveal any causal association between the Veteran's service-connected conditions and the establishment of hypertension.  He concluded that the Veteran's treatment for his service-connected conditions was not causing or worsening hypertension.  He further opined that hypertension was not aggravated beyond the normal course of the condition by any of his service-connected disabilities.  He explained that the Veteran's blood pressure readings have all been low or low normal and that one of his providers, as noted by the Veteran, had stopped one of his blood pressure medications because the readings were so low; consequently there was no evidence that any service-connected disability had aggravated his hypertension.  

In March 2014 correspondence, the Veteran stated his contention that his heart disability was secondary to herbicide exposure and that his hypertension was secondary to either his diabetes or his heart disability.  

Based on a review of the evidence, the Board concludes that service connection for hypertension and heart disability is not warranted.  Although the evidence shows that the Veteran currently has such disabilities, it does not show that they are related to his military service or that they are secondary to any service-connected disability.

The Board acknowledges the Veteran's qualifying service in Vietnam and the service connection presumptions for ischemic heart disease as an enumerated disease in 38 C.F.R. § 3.309(e).  However, hypertension is specifically excluded from the regulatory definition of ischemic heart disease (see § 3.309, Note 2), and the medical evidence of record (see February 2012 VA examination) indicates that the Veteran's diagnosed heart conditions of atrial fibrillation and mitral valve dysfunction are not forms of ischemic heart disease.  The Board has considered the Veteran's lay testimony that his claimed disabilities should be considered manifestations of ischemic heart disease, but finds that, as a lay person, he has not demonstrated that he has the necessary training and expertise to opine as to what disabilities qualify as ischemic heart disease (a complex medical question), and his testimony is not competent evidence on the matter.  The Board has also considered nurse L.H.'s September 2011 letter which indicates that atrial fibrillation "is linked to primary heart diseases to include coronary artery disease (ischemic heart)."  Although this statement indicates a link between atrial fibrillation and ischemic heart disease, it does not state that the Veteran has ischemic heart disease.  Therefore, the Board places no weight of probative value on L.H.'s opinion in determining whether the Veteran has ischemic heart disease.  Therefore, as the uncontradicted (competent) medical evidence of record is against a finding that the Veteran's hypertension or heart disability are types of ischemic heart disease, the Board finds that they are not entitled to service connection on a presumptive basis due to herbicide exposure.

The Board has also considered whether service connection for either disability is warranted on a direct basis, to include as based on exposure to herbicides, or on a presumptive basis as a chronic disease.  

With respect to hypertension, the Veteran's STRS are silent for any indication of hypertension during active service.  The Board has considered the Veteran's lay testimony that he was diagnosed with hypertension in 1973 at a clinic located in the Pentagon and prescribed medication for that condition in 1975 by a private treatment provider (whose records are no longer available), that he stopped taking medication (possibly due to a provider preferring conservative treatment), and that he was later prescribed medication again in 1993.  However, the Board notes that the Veteran's STRs, which include an April 1973 separation examination, completed at the Pentagon clinic, are negative for any findings of hypertension.  In his report of medical history at separation, he denied any history of hypertension.  Furthermore, in March 1979, when seeking treatment for cardiac-related symptoms, and May 1990, when undergoing surgery, the Veteran denied any prior history of hypertension, and no hypertension is documented in subsequent treatment records (prior to 2004) for atrial fibrillation.  The Board finds it reasonable that, when seeking treatment for rapid heart rate (of unknown etiology) in March 1979, undergoing anesthesia in May 1990, and being treated for heart disability in 2001, the Veteran would have reported all relevant history, to include diagnosis and treatment of hypertension.  As the Veteran denied such history prior to the documented 2004 clinical diagnosis of hypertension, the Board finds that such records contradict his later testimony regarding onset of hypertension in 1973 and treatment in 1975 in 1993, and that the later testimony is not credible.  (The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollections due to the passage of long periods of time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding the Board must make an express credibility finding regarding lay evidence)).  The Board notes that this finding is supported by oral and written testimony from nurse L.H., to the extent that she confirmed that the Veteran's hypertension was clinically diagnosed in 2004.  

With the exception of nurse L.H. (whose testimony as to possible onset in the 1970s was based on the Veteran's report of diagnosis/treatment at that time, which the Board has found not credible (see Reonal v. Brown, 5 Vet. App. 458, 461 1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value")), no medical professional has reported that the onset of hypertension occurred during service or within the presumptive period thereafter.  The February 2012 VA examiner stated that there was no medical support for a nexus between service and onset of hypertension many decades later, to include consideration of exposure to herbicides, and provided an alternate etiology considered to be more likely (aging).  As this opinion was formed after interviewing and examining the Veteran, as well as reviewing the claims file that includes the Veteran's contentions, the Board accords it great probative value.  The fact that service and private medical records prior to April 2004 all fail to show any diagnosis of hypertension (or blood pressure readings conforming to a finding of hypertension for VA purposes) supports the conclusion that the onset of the Veteran's hypertension did not occur during service, or within the one-year presumptive period following separation.  The Board has considered nurse L.H.'s statement that "it could be arguable that it is more likely than not" (emphasis added) that the Veteran's disabilities "have had an origin dating back to the years he was serving in the military or shortly thereafter," but finds that it is speculative, and thus lacks probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Consequently, the Board finds that service connection for hypertension is not warranted on a direct basis, to include as based on exposure to herbicides, or on a presumptive basis as a chronic disease.  

With respect to heart disability, chest x-rays and EKGs during active service were normal, and the Veteran's STRs are silent for any complaints of or treatment for heart disability.  The first indication of any heart abnormality is in March 1979, several years after separation from active service.  On February 2012 VA examination, the examiner opined that the current diagnoses, based on a review of the record and an EKG conducted the day of examination, were atrial fibrillation and a mitral valve condition, neither of which were etiologically linked to the Veteran's service, to include exposure to herbicides therein.  The examiner further opined that the etiology most likely was a combination of aging, hypertension, and tobacco use.  As the VA examiner reviewed the claims file, examined and interviewed the Veteran, and identified the most likely etiology for the Veteran's claimed heart disability, the Board finds that it is probative evidence weighing against the Veteran's claim.  As discussed above, nurse L.H.'s statement concerning nexus is speculative, and lacks probative value.  Likewise, the Veteran is not competent to opine as to the etiology of his heart disability (and has not asserted onset during active service).  As the probative evidence of record weighs against a nexus to active service, the Board finds that service connection for heart disability on a direct basis, to include as based on exposure to herbicides, or on a presumptive basis as a chronic disease, is not warranted.

The Veteran's primary contention has been that service connection for hypertension and heart disability is warranted based on a theory of secondary service connection, as caused or aggravated by his service-connected disabilities, in particular service-connected diabetes mellitus.  The February 2012 VA examiner provided negative nexus opinions regarding service connection on a secondary basis as detailed above.  Considering that these opinions were formed after having the opportunity to interview and examine the Veteran, in addition to reviewing the evidence, the Board accords the examiner's opinions as to secondary service connection great probative value.  

The Board has considered the testimony of nurse L.H. and the treatise evidence (assumed competent for the limited purpose of this discussion) submitted by the Veteran in support of the proposition that the Veteran's heart disability was caused by his service-connected diabetes.  With respect to the treatise evidence, while it notes that diabetes is one potential cause of atrial fibrillation, it does not claim that diabetes is the only cause of atrial fibrillation.  To the contrary, the included Wikipedia article cites several possible etiologies, to include lung disease, alcohol consumption, hyperthyroidism, and family history.  Furthermore, the Wikipedia article notes that "many cases of AF have no definite cause" (emphasis added).  Consequently, the Board finds that it is too general to support a nexus in the Veteran's case.  Furthermore, the treatise evidence does not contradict the opinion of the VA examiner, who reviewed the full record (to include the treatise evidence), considered the medical evidence specific to the Veteran, and concluded that his diabetes did not cause his atrial fibrillation.  (Treatise evidence related to the etiology of ischemic heart disease is not relevant to the instant claims, see discussion above, and has not been considered further.) 

The Board has also considered the testimony of nurse L.H. that diabetes can onset prior to clinical diagnosis, and thus could have been present prior to the 1999 diagnosis of atrial fibrillation, as well as the treatise evidence submitted in support of that testimony.  The Board notes that the treatise evidence is general, and not specific to the Veteran.  For example, while it suggests that diabetes can have its onset prior to clinical diagnosis, in the context of diagnosing diabetic retinopathy, it does not address the onset of the Veteran's diabetes, or what factors lead to delayed diagnosis (which may or may not be present in the Veteran's case).  Nurse L.H.'s testimony is, as noted above, too speculative to be probative in this matter.  Furthermore, the February 2012 VA examiner considered the full record and specifically addressed nurse L.H.'s testimony, noting that the speculative opinion "is not true in this veteran's case" and opining as to the most likely etiologies for the Veteran's hypertension and heart disability.  The VA examiner also noted that there was no evidence that the claimed disabilities had been aggravated by the Veteran's service-connected diabetes.  Consequently, the Board finds that the most probative evidence of record is against a finding that the Veteran's hypertension and heart disability are either caused or aggravated by his service-connected diabetes.
     
The overall evidence of record as discussed above weighs against a finding of hypertension or heart disease being associated with the Veteran's active duty or his service-connected disabilities.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for hypertension and heart disability, to include as secondary to service-connected disability, is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal to establish CUE in a January 2008 rating decision denying service connection for hypertension is dismissed, without prejudice.

Service connection for hypertension is denied.

Service connection for heart disability is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


